EXHIBIT 10.2
Execution Copy
SEVERANCE AGREEMENT AND RELEASE
     THIS SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made by and
between George Bednarz (hereinafter referred to as “Employee”), and Dex One
Corporation (hereinafter, unless the context indicates to the contrary, is
deemed to include its subsidiaries, affiliates, and predecessors referred to as
“Dex One” or the “Company”).
          WITNESSETH THAT:
          WHEREAS, Employee was employed by the Company since the date specified
in Appendix B; and
          WHEREAS, Employee has been terminated from the Company as of the date
set forth in Appendix B;
          WHEREAS, the parties to this Agreement desire to enter into an
agreement memorializing certain benefits and severance compensation payable to
Employee;
          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained in this Agreement and of the actions taken pursuant to this Agreement,
the parties agree as follows:
          1. Employee’s employment with the Company is terminated, pursuant to
Sections 3.1 and 4.2 of the Dex One Corporation Severance Plan — Senior Vice
President (the “Plan”), a copy of which is attached to this Agreement as
Appendix A, effective on the date specified in Appendix B (“Eligible Termination
Date”).
          2. Employee shall be entitled to, and Company hereby agrees to provide
to Employee, the benefits and severance payments, as well as any other
entitlements, set forth in the Plan, in accordance with the provisions of the
Plan; provided, however, that in lieu of the Pro Rata Bonus Payout (as defined
in the Plan) to which Employee would otherwise be entitled under the Plan,
Employee shall be entitled to additional severance compensation in the amount of
Seventy-Five Thousand Dollars ($75,000) (the “Additional Severance”). Employee
acknowledges receipt of the full amount of the Additional Severance, net of all
applicable withholding taxes. In addition, Employee shall continue to
participate in the R.H. Donnelley Corporation 2009 Long-Term Incentive Program
for Executive Officers (the “2009 LTIP”) and shall be eligible to receive a
payment of up to One Million Dollars ($1,000,000) on or about March 15, 2012 in
accordance with the provisions of the 2009 LTIP and subject to the satisfaction
of the performance standards under the 2009 LTIP. Employee acknowledges that any
such payment will be in complete satisfaction of any amounts owed pursuant to
the 2009 LTIP and that following such payment Employee shall have no further
rights thereunder. Any payment made under the 2009 LTIP shall be reduced by all
applicable withholding taxes. In consideration of any severance benefits
provided to Employee pursuant to the Plan, Employee agrees that he shall be
reasonably available to consult by telephone, e-mail, in person and at mutually
convenient times, dates and locations on matters relating to the Company, and
shall cooperate fully with respect to any claims, litigation or investigations,
relating to the Company.
          3. For the purpose of this Agreement, the terms “Confidential
Information,” “Proprietary Information” and “Trade Secrets” shall include, but
not be limited to, all information not generally known to the public at large
relating to Dex One’s business and business practices (in the broadest sense),
which is obtained, observed or developed by Employee as a consequence of or
throughout the employment relationship with Dex One and which, if lost,
disclosed, compromised or used other than in performance of Employee’s assigned
job duties, could potentially result in (a) any loss of business, competitive
disadvantage, financial or operational damage, embarrassment and/or any loss of
goodwill to or for Dex One or (b) unfair competitive advantage to any
competitor. Examples of Dex One Trade Secrets,

 



--------------------------------------------------------------------------------



 



Confidential Information and Proprietary Information include, but are not
limited to, patterns, processes, formulas, computer and training programs,
models, devices, designs, compilations, promotional, marketing and sales
programs and strategies, profit and margin data, market and/or product research
and development data, pricing policies, marketing and promotional campaigns,
operational policies, procedures, methods, processes and materials, lists of
customers and clients, customer preferences, business strategies and
methodologies, strategic or business plans, training manuals and methodologies,
personnel data, incentive packages, compensation data and employee performance
data, securities transactions by employees, and related information or data that
Dex One furnishes to or obtains from its customers, partners, clients,
subsidiaries, parent or related organizations, all of which Dex One asserts
provides Dex One with an opportunity to obtain an advantage over competitors who
do not have access to the same information. In addition, the parties acknowledge
that (a) Dex One has in the past and may in the future devote significant time,
effort and money to identifying and attracting new clients and expanding into
new markets, (b) Dex One enjoys a widespread reputation for quality and service
which has earned Dex One valuable good-will, and (c) Dex One’s recruitment and
training of high quality sales, marketing and operations personnel is a
significant factor in its success, (d) so that accordingly all relevant
information concerning each of these factors shall also be deemed to constitute
Dex One Trade Secrets, Confidential Information and Proprietary Information.
Without limiting the generality of the foregoing, the existence and terms and
conditions of this Severance Agreement and Release shall also constitute
Confidential Information of Dex One.
          4. The parties acknowledge that as a result of Employee’s employment
relationship with Dex One, Employee has been exposed to and has had access to
Dex One’s Trade Secrets, Confidential Information and Proprietary Information,
the disclosure or unauthorized use of which would cause irreparable harm to Dex
One. Accordingly, the parties agree to the following provisions:
          (a) Employee will not for all time use or use for others or in any way
assist others to use, disclose, communicate, furnish, divulge or make accessible
to others, any of Dex One’s Trade Secrets, Proprietary Information or
Confidential Information, unless authorized to do so by Dex One in writing; and
          (b) Upon Employee’s Eligible Termination Date or at any time prior to
the Eligible Termination Date as the Company may request, Employee will
immediately return to Dex One any and all property, documents or records in the
Employee’s possession, custody or control that constitute Dex One’s Trade
Secrets, Proprietary Information or Confidential Information; provided, however,
that Employee may retain a copy of his electronic contacts file.
          5. During the twelve (12) months following the Eligible Termination
Date, Employee will not engage in any of the following activities on Employee’s
own behalf or in any capacity on behalf of another person, company or other
entity (collectively “others”):
          (a) Engage in any business (or assist others to engage in any
business) that is Directly Competitive with Dex One’s Business;
          (b) Have any Material Interest in any person, company or entity that
is Directly Competitive with Dex One’s Business;
          (c) Directly or indirectly induce, encourage or solicit an employee of
Dex One to terminate his or her employment with Dex One; or
          (d) Solicit, accept business from, serve, divert, or assist others in
soliciting, accepting business from, serving or diverting any Customer or
Prospective Customer of Dex One with whom Employee had any contact on behalf of
Dex One during the last twelve months of Employee’s employment with Dex One.
          As used in this Paragraph 5, the following terms shall have the
meanings specified immediately below:

2



--------------------------------------------------------------------------------



 



  •   “Dex One’s Business” means the provision of a broad range of marketing
products and services to generate customer leads for local, regional and
national businesses, including developing messaging, optimizing marketing
programs and leveraging products such as online and mobile search solutions,
print and online yellow pages directories, voice based search platforms, a large
pay-per-click ad network, and related products and services.     •   “Directly
Competitive” means any business or activity that is the same as or substantially
similar to Dex One’s Business.     •   “Material Interest” means the ownership
of more than five percent (5%) of the total outstanding equity of a company or
other entity, or the right to control the management, operations or affairs of
others, or the exercise of control over or the management of others.     •  
“Customer” means any person, company or other entity that has entered into an
agreement or similar business arrangement with Dex One relating to Dex One’s
Business.     •   “Prospective Customer” means any person, company or other
entity that Dex One reasonably identifies as a potential customer and who, at
any time during the last twelve months of Employee’s employment with Dex One,
Employee had knowledge that Dex One has had contact with concerning that person,
company or other entity becoming a customer of Dex One.

Each of Employee’s obligations under this Agreement shall benefit each of Dex
One’s parent, subsidiary and affiliated companies (each a “Related Company”) to
the same extent as if such obligations were expressly and separately stated as
being owed to each Related Company and that each Related Company is intended to
be a third party beneficiary of this Agreement and is entitled to enforce the
provisions in this Agreement included for its protection.
Employee agrees to disclose the foregoing covenants and restrictions set forth
in this Paragraph 5 to all of Employee’s prospective employers during the
duration of the covenants set forth above. Employee also agrees and acknowledges
that this Agreement does not impair Employee’s ability to earn a livelihood, is
not a restraint on trade, and that the restrictions and provisions set forth
herein are reasonable in time and geographic scope.
          6. Employee shall not make any (i) derogatory statement about the
Company or its officers or employees or (ii) written or oral statement, news
release or other announcement relating to Employee’s employment by the Company
or relating to the Company, its business, affiliates, business partners,
clients, customers or personnel, in each case which is designed or reasonably
likely to embarrass, malign, criticize or defame or result in the disrepute of
any of the foregoing persons.
          7. To the extent the Company is not obligated to publicly disclose
some or all of the terms of this Agreement (either in a filing with the
Securities and Exchange Commission or otherwise), Employee agrees:
          (a) to keep the existence and terms of this Agreement in strict
confidence, except as required by Paragraph 5 above and applicable law, provided
that Employee may disclose the terms of the Agreement to his immediate family,
state or federal administrative agencies including taxing authorities, and those
with a legal or financial need to know, such as his lawyer or accountant, in
which case, Employee is required to disclose to the receiving party, in full,
the confidentiality and non-disparagement provisions within this Agreement, and
Employee shall bear full responsibility for any breach of such provisions by the
receiving party; and
          (b) that he will not discuss the terms of this Agreement, or the fact
that a monetary payment was made with any third party (except those with a legal
or financial need to know), including without limitation any former, present, or
future employee of the Company.

3



--------------------------------------------------------------------------------



 



          This paragraph specifically prohibits disclosure of any of the alleged
facts and circumstances that form the basis of Employee’s termination of
employment. This Agreement shall not be admissible in any legal proceeding
except in an action to enforce this Agreement or in litigation arising out of
the alleged breach of this Agreement.
          Employee further agrees that if he is required to make disclosures
regarding the Company or this Agreement pursuant to a subpoena or judicial or
administrative order, he shall immediately notify the General Counsel of the
Company in writing upon its receipt and prior to responding to such subpoena or
order.
          8. Employee agrees that in the event of any breach of the covenants
contained in paragraphs 1, 2, 3, 4, 5 (particularly, but not limited to,
disclosure of the existence or terms of this Agreement), 6 or 7, in addition to
any other legal or equitable remedies that may be available to the Company, the
Company may (a) obtain specific performance against Employee and/or (b) cease
all payments required to be made to Employee under the Plan and this Agreement
and recover all such payments previously made to Employee pursuant to the Plan
and this Agreement. The foregoing sentence is not intended, nor shall it be
construed, to limit Employee’s right to dispute the factual basis underlying any
claim by the Company for such remedy. The parties agree and acknowledge that any
such breach or threatened breach would cause irreparable injury to the Company
that cannot reasonably or adequately be quantified and that such relief does not
constitute in any way a penalty or forfeiture. Employee further acknowledges
that if any action in law or in equity is necessary to enforce or interpret the
terms of this Agreement, the non-prevailing party shall be responsible for all
reasonable costs and expenses, including attorneys’ fees, incurred by the
prevailing party.
          9. In consideration of the covenants of the Company set forth herein
and the other valuable consideration and benefits provided to Employee by the
Company hereunder, and as required by the Plan, Employee, Employee’s family,
representatives, heirs, executors, administrators, successors and assigns
release and forever discharge the Company and its successors, assigns,
subsidiaries and affiliates, and their respective past and present directors,
officers, employees, attorneys, agents, insurers, and their employee benefit
plans and programs and their trustees, fiduciaries or administrators (hereafter
referred to collectively as “Releasees”) from any and all claims, demands,
debts, damages, injuries, actions or rights of action of any nature whatsoever,
whether known or unknown, asserted or unasserted, which Employee had, now has or
may have against the Company and any or all Releasees from the beginning of
Employee’s employment to and including the date of this Agreement relating to or
arising out of Employee’s employment with the Company or the termination of such
employment, whether based on tort, contract (express or implied, oral or
written), common law, or any federal, state, or local statute, regulation,
ordinance, or other law, other than a claim with respect to a vested right
Employee may have to receive benefits under any plan maintained by the Company.
Employee represents that Employee has not filed any action, complaint, charge,
grievance or arbitration against the Company or any of the Releasees. By
releasing the claims described in this Paragraph 9, Employee does not waive any
claims that cannot be waived as a matter of law.
          Employee understands that there are various federal, state, and local
laws that prohibit employment discrimination on the basis of, among other
things, age, sex, race, color, national origin, religion, and disability, and
that these laws are enforced by various government agencies. Employee intends to
give up any rights Employee may have under these laws or any other federal or
state statute or common law. Employee understands that his waiver of claims and
his release as contained in this Agreement includes, but is not limited to,
claims for breach of an implied or express employment contract, claims for
wrongful discharge, claims under the Age Discrimination in Employment Act,
claims under the Older Workers Benefits Protection Act, claims under the
Americans with Disabilities Act, claims under Title VII of the Civil Rights Act
of 1964, claims under Sections 1981 through 1988 of Title 42 of the United
States Code, claims under The Employee Retirement Income Security Act of 1974,
except for any vested benefits under any tax qualified benefit plan, claims
under The Immigration Reform and Control Act, claims under the Worker Adjustment
and Retraining Notification Act and any state layoff or plant closing law,
claims under The Fair Credit Reporting Act, claims under The Family and Medical
Leave Act, claims under The Equal Pay Act, claims under The Sarbanes-Oxley Act,
to the extent permitted by law, claims

4



--------------------------------------------------------------------------------



 



under The North Carolina Equal Employment Practices Act, claims under The North
Carolina Parental Leave Law for School Involvement, claims under The North
Carolina Smokers’ Rights Law, claims under The North Carolina Persons With
Disabilities Protection Act, claims under The North Carolina Communicable
Disease Law, claims under The North Carolina Discrimination on the Basis of
Sickle Cell Trait Law, claims under The North Carolina Genetic Testing Law,
claims under The North Carolina Retaliatory Employment Discrimination Law,
claims under The North Carolina Wage and Hour Act, claims under The North
Carolina Occupational Safety and Health Act, as amended, and any other claims
pursuant to any other federal, state, or local law or regulation regarding
discrimination or employment.
          10. Employee affirms he has not filed, caused to be filed, or is
presently a party to any claim, complaint, or action against the Company or any
of the Releasees in any forum or form. Employee also affirms he has been paid or
has received all leave (paid or unpaid), compensation, wages, bonuses,
commissions, severance or benefits to which he may be entitled up to the date of
this Agreement, and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions, severance or benefits are due to him, except as provided
in this Agreement. Employee also affirms he has no known workplace injuries or
occupational diseases, and that he has been provided or has not been denied any
leave requested under the Family and Medical Leave Act or any other state or
local law providing for leave. Employee also affirms that he has not divulged
any proprietary or confidential information of the Company and will continue to
maintain the confidentiality of such information consistent with the Company’s
policies and his agreement(s) with the Company and/or common law.
          Employee further affirms that he has not been retaliated against for
reporting any allegations of wrongdoing by any Releasees, including but not
limited to the Company and it officers, including any allegations of corporate
fraud. Both Parties acknowledge that this Agreement does not limit either
party’s right, where applicable, to file or participate in an investigative
proceeding of any federal, state or local government agency. To the extent
permitted by law, Employee agrees that if such administrative claim is made, he
shall not be entitled to recover any individual monetary relief or other
individual remedies.
          Employee affirms that all of the Company’s decisions regarding
Employee’s pay and benefits through the date of Employee’s separation of
employment were not discriminatory based on age, disability, race, color, sex,
religion, national origin or any other classification protected by law.
          11. Employee covenants that neither Employee, nor any of Employee’s
respective heirs, representatives, successors or assigns, will commence,
prosecute or cause to be commenced or prosecuted against the Company or any of
the Releasees any action or other proceeding based upon any claims, demands,
causes of action, obligations, damages or liabilities which are being released
by this Agreement, nor will Employee seek to challenge the validity of this
Agreement, except that this covenant not to sue does not affect Employee’s
future right to enforce appropriately the terms of this Agreement in a court of
competent jurisdiction.
          12. Employee acknowledges that:
          (a) Employee has been advised to consult with an attorney of his own
choice about the meaning and effect of this Agreement because Employee waives
important rights by signing this Agreement, including rights to sue for age
discrimination under the Age Discrimination in Employment Act;
          (b) Employee has had a period of twenty-one (21) days within which to
consider this Agreement;
          (c) Employee agrees that any modifications, material or otherwise,
made to this Agreement do not restart or affect in any manner the original up to
twenty-one (21) calendar day consideration period;

5



--------------------------------------------------------------------------------



 



          (d) Employee has a period of seven (7) days from the date that
Employee signs this Agreement within which to revoke it and that this Agreement
will not become effective or enforceable until the expiration of this seven
(7) day revocation period. To be effective, Employee’s revocation must be in
writing and delivered either by mail or by hand within the 7-calendar day period
to: Dex One Corporation, Human Resources, 1001 Winstead Drive, Cary, North
Carolina 27513. If by mail, the revocation must be: (1) postmarked within the
seven (7) calendar day revocation period, (2) properly addressed, and (3) sent
by certified mail, return receipt requested; and
          (e) Employee fully understands the terms and contents of this
Agreement and freely, voluntarily, knowingly and without coercion enters into
this Agreement. Employee also understands and agrees that Employee would not
receive the monies and/or benefits specified herein, except for Employee’s
execution of this Agreement and the fulfillment of the promises contained
herein.
          13. This Agreement and the Appendices hereto constitute the entire
agreement of the parties and all prior negotiations or representations between
the parties with respect to their subject matter are superseded by this
Agreement. It shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors, assigns, heirs and legal
representatives but neither this Agreement nor any rights hereunder shall be
assignable by Employee without the Company’s written consent. In addition, this
Agreement supersedes (and evidences the mutual termination of) any prior
employment or compensation agreement, whether written, oral or implied in law or
implied in fact between Employee and the Company. This Agreement may be amended
only by a subsequent written agreement executed by both an officer of Dex One
and by the Employee named herein.
          14. If for any reason any one or more of the provisions of this
Agreement shall be held or deemed to be inoperative, unenforceable or invalid by
a court of competent jurisdiction, such circumstances shall not have the effect
of rendering such provision invalid in any other case or rendering any other
provisions of this Agreement inoperative, unenforceable or invalid, and all such
other provisions shall remain in full force and effect, and it is the express
intent of the parties that any such affected provision shall be read by such
court to be as broad and restrictive as possible without being found to be
inoperative, unenforceable or invalid.
          15. This Agreement shall be construed in accordance with the laws of
the State of North Carolina (without regard to the state’s conflict of law
provisions), except to the extent superseded by applicable federal law. Employee
expressly consents that any action or proceeding relating to this Agreement
initiated by Employee will only be brought in a court located in the State of
North Carolina.
          16. The parties agree that neither this Agreement nor the furnishing
of the consideration for this Agreement shall be deemed or construed at any time
for any purpose as an admission by Releasees of wrongdoing or evidence of any
liability or unlawful conduct of any kind.
[The remainder of this page is intentionally left blank.]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Employee and Dex One Corporation, by its duly
authorized officer, have hereunder executed this Agreement.

                Dated: April 26, 2011  /s/ George Bednarz       George Bednarz 
            DEX ONE CORPORATION
      By:   /s/ Gretchen Zech         Name:   Gretchen Zech        Title:  
SVP/Human Resources   

7



--------------------------------------------------------------------------------



 



         

APPENDIX A
Dex One Corporation
Severance Plan — Senior Vice President
[Copy Attached]

 



--------------------------------------------------------------------------------



 



APPENDIX B
Employee’s Original Hire Date was: October 1, 1975
Employee’s Termination Date was: March 31, 2011

 